DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 17 and 21-24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the second distance" in 6.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 17, the recitation of “the first light source” in line 6 is vague and indefinite because it is unclear of how “a second distance” is determined from the first light source. It appears to be from the second light source (see specification, [0028] and [0029]).
Regarding claim 21, the recitation of “the second distance is larger than the first distance” in last line is vague and indefinite as it is conflicting with the recitation of “the first distance and the second distance are equal to each other” as recited in lines 6-7.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook, Jr. et al. (US 6,441,363, cited by applicant) in view of Price et al. (US 2018/0227566).
Regarding claim 1, Cook teaches a distance measurement system for a vehicle (10), the system comprising: a plurality of light sources (36a-36c) including a first light source (36a) and a second light source (36b), wherein the first light source is configured to irradiate a first irradiation range (24) within the vehicle and the second light source is configured to irradiate a second irradiation range (26) within the vehicle different from the first irradiation range; and at least one sensor (44) arranged to sense light reflected from objects in the first irradiation range and the second irradiation range (figs. 1-3, col. 3, line 13 to col. 4, line 36).
Cook silent to the at least one sensor comprises time-of-flight sensor.
However, Price teaches distance measurement system for a vehicle comprising at least one time-of-flight sensor ([0008] and [0014]).
In view of Price’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cook by incorporating the teaching as taught by Price in order to arrive at the claimed invention.
Regarding claim 2, Cook as modified by Price teaches all subject matter claimed as applied above.  Both Cook and Price further teach wherein the at least one time-of-flight sensor includes a first time-of-flight sensor arranged to sense light reflected from objects in the first irradiation range and a second time-of-flight sensor arranged to sense light reflected from objects in the second irradiation range (Cook: fig. 3 and col. 4, lines 8-47.  Price: [0044]-[0045]).
Regarding claim 3, Cook as modified by Price teaches all subject matter claimed as applied above.  Both Cook and Price further teach wherein the at least the first time-of-flight sensor is arranged to receive light from a first imaging range that spatially overlaps the first irradiation range; and wherein the second time-of-flight sensor is arranged to receive light from a second imaging range that spatially overlaps the second irradiation range (Cook: figs. 7 and 8.  Price: fig. 1).
Regarding claim 4, Cook as modified by Price teaches all subject matter claimed as applied above.  Both Cook and Price further teach wherein each of the first time-of-flight sensor and the second time-of-flight sensor includes a sensor surface, and wherein an angle of view of each of the first imaging range and the second imaging range that forms images on a respective sensor surface of the first time-of-flight sensor and the second time-of-flight sensor is equal to each other (Cook: figs. 3 and 8.  Price: [0052]).
Regarding claim 5, Cook as modified by Price teaches all subject matter claimed as applied above.  Both Cook and Price further teach wherein the angle of view of each of the first imaging range and the second imaging range is the same (Cook: figs. 7-9.  Price: fig. 9 and [0093]).
Regarding claim 6, Cook as modified by Price teaches all subject matter claimed as applied above.  Both Cook and Price further teach wherein the angle of view of each of the first imaging range and the second imaging range is 50 degrees (Cook: col. 5, lines 1-24.  Price: fig. 3 and [0065] and [0121]).
Regarding claim 7, Cook as modified by Price teaches all subject matter claimed as applied above.  Cook further teaches wherein the at least one time-of-flight sensor and the plurality of light sources are configured to be arranged in a windshield of the vehicle (18, fig. 1).
Regarding claim 8, Cook as modified by Price teaches all subject matter claimed as applied above.  Both Cook and Price further teach a signal processor configured to: process signals detected by the at least one time-of-flight sensor to determine a first distance to at least one object in the first irradiation range and/or the second irradiation range; and output a control signal based, at least in part, on the first distance (Cook: fig. 6, col. 4, lines 45-57 and col. 5, lines 30-53.  Price: [0042]).
Regarding claim 9, Cook as modified by Price teaches all subject matter claimed as applied above.  Both Cook and Price further teach wherein each of the first light source and the second light source comprises at least one light emitting diode (Cook: col. 3, lines 45-52.  Price: [0010]).
Regarding claim 16, Cook as modified by Price teaches all subject matter claimed as applied above.  Cook further teaches wherein the first irradiation range and the second irradiation range do not overlap (fig. 7).
Regarding claim 17, Cook as modified by Price teaches all subject matter claimed as applied above.  Cook further teaches wherein the first light source is configured to irradiate light within the first irradiation range at a first distance from the first light source, wherein the second light source is configured to irradiate light within the second irradiation range at a second distance from the second light source (fig. 7).
Regarding claim 18, Cook as modified by Price teaches all subject matter claimed as applied above.  Cook further teaches wherein an irradiation angle of the first irradiation range and the second irradiation range are equal to each other (col. 5, lines 11).
Regarding claim 19, Cook as modified by Price teaches all subject matter claimed as applied above.  Cook further teaches a third light source (36c); wherein the third light source is configured to irradiate a third irradiation range (28) within the vehicle; wherein each of the first irradiation range, the second irradiation range and the third irradiation range are different (figs. 1 and 2).  Cook silent to a fourth light source as claimed.  However, Cook further teaches the sensor unit includes at least three laser elements (light sources, col. 3, lines 44-50).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cook and Price to employ additional light source (fourth source) in order to achieve more accurate imaging. 
Claims 10-15 and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook as modified by Price as applied to claim 1 above, and further in view of Kiy et al. (US 2018/0224551).
Regarding claim 10, Cook as modified by Price teaches all subject matter claimed as applied above.  Cook further teaches the at least one sensor (44, fig. 2) arranged to sense light reflected from the first and second irradiation range (figs. 7 and 8).  Moreover, Price teaches a 3D imaging system comprising image sensor that configured to receive variable field of illumination (fig. 18) but both silent to the at least one sensor is a single sensor as claimed.
However, Kiy teaches a single sensor (TOF 24B) arranged to sense light reflected from the first (42A) and second irradiation range (42B) (fig. 7 and [0039]-[0041]).
In view of Kiy’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cook and Price by incorporating the teaching as taught by Kiy in order to arrive at the claimed invention since it is just a matter of design option to use a single sensor for sensing a plurality of reflected lights. 
Regarding claim 11, Cook as modified by Price and Kiy teaches all subject matter claimed as applied above.  Cook further teaches wherein the first light source (36a) is configured to irradiate light within the first irradiation range (24) at a first distance from the first light source, wherein the second light source (36b) is configured to irradiate light within the second irradiation range (26) at a second distance from the second light source, and wherein the second distance is greater than the first distance (fig. 7).
Regarding claim 12, Cook as modified by Price and Kiy teaches all subject matter claimed as applied above.  Price further teaches wherein an irradiation angle of the first irradiation range (708) and the second irradiation range (712) (fig. 18).
Regarding claim 13, Cook as modified by Price and Kiy teaches all subject matter claimed as applied above.  Cook further teaches wherein the first light source and the second light source are configured to be arranged on a windshield of the vehicle (18, fig. 1).
Regarding claim 14, Cook as modified by Price and Kiy teaches all subject matter claimed as applied above.  Kiy further teaches wherein the first light source (42A) is configured to irradiate light within the first irradiation range at a first distance from the first light source, wherein the second light source (42B) is configured to irradiate light within the second irradiation range at a second distance from the second light source, and wherein the second distance is equal to the first distance (fig. 7).
Regarding claim 15, Cook as modified by Price and Kiy teaches all subject matter claimed as applied above.  Both Cook and Kiy further teach wherein an irradiation angle of the first irradiation range is equal to an irradiation angle of the second irradiation range (Cook: col. 5, lines 1-6.  Kiy: fig. 7).
Regarding claim 20, Cook as modified by Price teaches all subject matter claimed as applied above.  Cook further teaches the at least one sensor (44, fig. 2) arranged to sense light reflected from the at least three light source (figs. 7 and 8).  Moreover, Price teaches a 3D imaging system comprising image sensor that configured to receive variable field of illumination (fig. 18) but both silent to the at least one sensor is a single sensor as claimed.
However, Kiy teaches a single sensor (TOF 24B) arranged to sense light reflected from a plurality of light sources (fig. 7 and [0039]-[0041]).
In view of Kiy’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cook and Price by incorporating the teaching as taught by Kiy in order to arrive at the claimed invention since it is just a matter of design option to use a single sensor for sensing a plurality of reflected lights. 
Regarding claim 21, Cook as modified by Price and Kiy teaches all subject matter claimed as applied above.  Kiy further teaches wherein the first light source is configured to irradiate light within the first irradiation range at a first distance from the first light source, wherein the second light source is configured to irradiate light within the second irradiation range at a second distance from the second light source, wherein the first distance and the second distance are equal to each other, wherein the third light source is configured to irradiate light within the third irradiation range at a third distance from the third light source, wherein the fourth light source is configured to irradiate light within the fourth irradiation range at the fourth distance from the first light source, wherein the third distance and the second distance are equal to each other, and wherein the second distance is larger than the first distance (fig. 7).
Regarding claims 22-24, Cook as modified by Price and Kiy teaches all subject matter claimed as applied above but silent to wiring between light sources and the sensor as claimed.  However, one of ordinary skill in the art would have recognized to have wire connect between the light sources and the sensor in order for the circuitry to be operational.  For example, see figure 2 of Kiy, where there is wiring connection between light source 28 and sensor 24.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
References: Harris et al. (US 2017/0358099); Rayer et al. (US 2018/0259646); Couilault et al. (US 2019/0227146); Bergisch et al. (US 10,078,901); Naghizadeh et al. (US 2018/0186321); Pala (US 2012/0044093); Rao (US 2009/0312916) and Yopp et al. (US 2012/0109504) are cited because they are related to distance measurement system for vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/Primary Examiner, Art Unit 2887